Citation Nr: 1116830	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before a decision review officer (DRO) in January 2010.  The Board remanded the Veteran's claim for additional development in September 2010 and November 2010.


FINDING OF FACT

The Veteran does not have a bilateral hand disability attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a bilateral hand disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2008; a rating decision in December 2008; a statement of the case in July 2009; and supplemental statements of the case in January 2010 and October 2010.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence relates the present condition to symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he has a bilateral hand disability related to his period of military service. 

The Veteran's service medical records show that he sustained an injury to his right hand in January 1962 at which time his right third finger was caught between a crowbar and the bumper of a car.  An X-ray of the right hand revealed no fracture.  Clinical evaluations of the upper extremities were normal at the Veteran's April 1954 entrance examination and at examinations in January 1957, January 1960, April 1963, January 1966, March 1971, and the November 1973 separation examination.  The Veteran denied swollen or painful joints on report of medical history forms prepared in conjunction with all of the examinations with the exception of the November 1973 separation examination at which time the Veteran reported arthritis, rheumatism or bursitis but he did not specify the hands.  The examiner noted that the Veteran had left knee pain.  The Veteran's hands were not specifically referenced.  

Private treatment reports from Munroe Regional Medical Center, Suncoast Dermatology and Skin Surgery Center, Central Florida Heart Group, Ocala Regional Medical Center, Central Florida Orthopaedics, P. D'Angelo, M.D, J. Roman, M.D., and Timber Ridge Imaging Center do not reference any complaints, findings, or treatment for a bilateral hand disability.  

In a January 2010 letter from Dr. D'Angelo, the Veteran was noted to have suffered a right hand crush injury in service in Korea in 1958.  Dr. D'Angelo opined that the Veteran had posttraumatic arthritis secondary to his service-related injury and osteoarthritis from heavy strenuous work he performed as a combat engineer in service for twenty-years.  The treatment records from Dr. D'Angelo do not reference treatment for or a diagnosis of arthritis of the hands nor are any X-rays of the hands included in the records.  The records generally reference a diagnosis of osteoarthritis but do not specify the joints which are affected that diagnosis.   

At a September 2010 VA examination, the Veteran reported an injury to his right long finger in service in 1959 when his hand was caught between two vehicles and the distal phalanx of the right long finger was smashed.  The Veteran denied injury to his left hand and he indicated that he had no further injuries to his right hand.  Following a physical examination, the examiner diagnosed the Veteran with right long finger strain.  The examiner reported that there was no indication that the Veteran sustained a right long finger fracture and it would be mere speculation to assume that the Veteran's current right finger long finger strain was caused by or related to an injury in service.  

In December 2010, a VA physician reviewed the Veteran's claims file and noted the Veteran's right finger injury in service in 1962 with no further complaints or treatment.  The physician also noted that the Veteran's private medical records were silent for a hand disability.  The physician opined that the Veteran's right long finger strain was less likely than not due to, incurred in, or aggravated by service as a combat engineer.  The examiner's rationale for the opinion was that there was no complaint of or treatment for the Veteran's right finger after 1962.  The examiner noted that there was no objective evidence that the injury did not resolve with no residual because subsequent military examinations over eleven years did not show ongoing complaints regarding the right long finger.  The examiner also reported that there was no mention in the Veteran's post military medical record of a chronic right long finger condition within two years of his release from active duty.  The was unaware of any intercurrent injury since 1962.  The examiner concluded that while the Veteran was a compelling and credible witness leading to the previous condition of speculation, the objective evidence led to the conclusion that the Veteran's right long finger strain was less likely than not due to, incurred in, or aggravated by service as a combat engineer.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence relates the present condition to symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a bilateral hand disability.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hand arthritis manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).   The evidence does not demonstrate a chronic left or right hand disability in service and the private treatment record associated with the claims file do not show any treatment for or a diagnosis of any right or left hand disability.  Following an examination at VA in September 2010, no left hand disability was diagnosed.  The Board acknowledges Dr. D'Angelo's statement diagnosing posttraumatic arthritis secondary to the Veteran's service-related injury and osteoarthritis from heavy strenuous work the Veteran performed as a combat engineer in service for twenty-years.  However, the private medical records submitted from Dr. D'Angelo do not include any complaints, findings, or treatment for a right or left hand disability, nor do they include X-ray findings.  Additionally, while Dr. D'Angelo's linked the Veteran's arthritis to military service, Dr. D'Angelo did not provide any rationale for that opinion or specify the precise diagnosis.  Prejean v. West, 13 Vet. App. 444 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The VA physician who provided the December 2010 opinion reviewed the claims file, considered the Veteran's medical history, and provided a medical opinion with supporting rationale.  The Board finds the opinion of the December 2010 VA examiner to be more probative and persuasive than that of the Veteran's treating physician because the VA examiner reviewed the Veteran's entire medical history and provided a clear rationale for her conclusion.

Furthermore, the September 2010 VA examiner found that it would be mere speculation to relate any finger disability to the Veteran's service.  While that examination does reference speculation, the examiner essentially provides an opinion that to provide a positive nexus opinion would be speculative.  Therefore, the Board finds that opinion to also be against the Veteran's claim as that opinion does not show that it is at least as likely as not that any finger disability is related to the Veteran's service.

Although the Board is not questioning the competence of the Veteran's treating physician, the Board notes that the opinion of that medical professional is not entitled to more weight merely because he treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

The Board acknowledges the Veteran's contention that he has a bilateral hand disability related to service.  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The appellant can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as a lay person has not been shown to be competent to make medical conclusions.  Therefore, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran's lay assertions cannot establish a competent evidentiary link between his military service and a bilateral hand disability.  

Unfortunately, for the reasons and bases set forth above, the Board must conclude that the preponderance of the evidence is against the Veteran's claim, and service connection for a bilateral hand disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).


ORDER

Entitlement to service connection for a bilateral hand disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


